DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

    Allowable Subject Matter
2.	Claims 1-6, 8-20 are allowed.	
3.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 1: A rotation speed of the motor shaft based on the sensing of the one or more identifiers wherein the rotation direction indicates whether the ESP is in backspin; and powering the motor to pump fluid from a reservoir in the geological formation to a surface of the geological formation based on the one or more of the rotation direction and rotation speed of the motor shaft, wherein powering the motor to pump fluid comprises powering the motor when the ESP is in backspin and the rotation speed is less than a threshold amount including remaining claim limitations. 
As per independent claim 9: A collar positioned around the rotating motor shaft; a one or more of sensors positioned on the collar to sense the one or more identifiers; computer instructions stored in memory and executable by a processor to: receive from the one or more sensors an indication that the one or more motor shaft identifiers are sensed as the motor shaft rotates; determine one or more of a rotation direction and rotation speed of the rotating motor shaft based on the indication that the one or more motor shaft identifiers are sensed including remaining claim limitations.

As per independent claim 17: Wherein the sensor is mounted on a collar around the rotating motor shaft of the motor; determine one or more of a rotation direction and rotation speed of the rotating motor shaft based on the indication of the one or more identifiers; and transmit the one or more of a rotation direction and rotation speed of the rotating motor shaft to the computer system including remaining claim limitations.

                                               Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 9,777,723 to Wiegman discloses a pump motor control system.
5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846